Citation Nr: 0024761	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from August 
1982 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, 
continued a 10 percent rating for his service-connected left 
shoulder disorder which had been in effect since August 1989.


REMAND

The veteran and his representative contend that the December 
1998 VA Compensation and Pension examination of record is 
inadequate.  They argue that the examining physician did not 
review the veteran's claims file or medical history.  It is 
unclear whether the examining physician reviewed the claims 
file; therefore, the Board believes it would be prudent to 
order another examination.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

The Board also notes that the veteran is employed in law 
enforcement.  As such, we assume that he receives physical 
examinations on a regular basis.  These medical records may 
provide additional evidence which could be important to 
rating the veteran's service-connected left shoulder 
disability.  The RO should request these records from the 
veteran.  



The case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected left shoulder 
disability since 1995.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The Board is 
particularly interested in obtaining all 
records and examination reports related 
to the veteran's employment in law 
enforcement as a Customs Inspector.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

2.  The veteran should be accorded the 
appropriate VA examination to obtain the 
evidence to rate his service-connected 
left shoulder disability.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of left 
shoulder pathology, found to be present.  
The examiner should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's  left shoulder, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis, crepitus, 
guarding of movement, dislocation, 
nonunion, malunion, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his left shoulder and arm.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right and left 
shoulders.  The Board is requesting 
ranges of motion of both shoulders so 
that there is some point of comparison.  
The examining orthopedist should 
specify the results in actual numbers 
and degrees.  The examiner should also 
indicate the normal range of motion for 
the areas tested and how the veteran's 
range of motion deviates from these 
norms.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
the RO should give full consideration to 
the following decision: DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving an increased 
rating for the veteran's service-connected left shoulder 
disability will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


